Citation Nr: 1226656	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  06-23 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to ratings in excess of 10 percent prior to October 6, 2009, and in excess of 40 percent from October 6, 2009, for lumbar strain with degenerative disc disease and spinal stenosis, status post-surgical fusion.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The Veteran had active military service from September 1976 to February 1981 and from February 1984 to September 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2004 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia denied a rating in excess of 10 percent for the service-connected lumbar strain.  By way of a November 2009 rating decision, the RO in Huntington, West Virginia concluded that a 40 percent rating was warranted from the date of a VA examination conducted on October 6, 2009.  

The United States Court of Appeals for Veterans Claims (Court) has held that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded, or until the Veteran withdraws the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  As noted above, during the pendency of this appeal, the Veteran was awarded an increased evaluation of 40 percent for his service-connected lumbar spine disability for a portion of the appeal period.  The Veteran has not suggested that this increased evaluation would satisfy his appeal for a higher evaluation of his disability.  Nor has he or his representative otherwise suggested that the maximum rating available for that disability is not being sought.  Therefore, the Board concludes that the issue of entitlement to a higher rating for a lumbar spine disability remains before the Board.

In May 2009 and May 2011, the Veteran testified at hearings conducted at the RO in Atlanta, Georgia before Veterans Law Judges (VLJs).  Transcripts of both hearings have been associated with the claims file.

The case was remanded by the Board most recently in August 2011 to obtain additional treatment records, Social Security Administration (SSA) records, afford the Veteran a new VA examination, and to determine if he desired another hearing.  The case has again been returned to the Board; for the reasons set forth below, another remand is necessary.
As discussed below, the Veteran indicated having surgery on his back in February 2012.  A June 2012 memorandum from the Appeals Management Center (AMC) indicates that due to the Veteran's surgery, the issue of temporary convalescence benefits was raised by the record.  The memorandum indicates that such issue was being referred to the RO for action; there is no indication that any action has been taken upon this issue.  Therefore, the issue of temporary convalescence benefits being referred has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is needed for further evidentiary development for the Veteran's claim.  The Board sincerely regrets any additional delay; however, due process requires that the Board have all pertinent records prior to adjudicating the Veteran's increased rating claim for his service-connected lumbar spine disability.

As noted in the Introduction, the Veteran had surgery on his spine in February 2012.  A May 2012 VA treatment record indicates that the surgery was done privately.  In a statement received by the AMC in July 2012, the Veteran indicated that he would be submitting the private treatment records pertaining to his surgery.  To date, it does not appear that those records have been submitted.  However, VA has a duty to obtain pertinent treatment records.  See 38 C.F.R. § 3.159(c) (2011).  Therefore, although additional delay is regrettable, a remand is necessary to obtain the private treatment records pertaining to the Veteran's surgery.

Additionally, the Board observes that the most recent VA examination was in August 2011 pursuant to the Board's August 2011 Remand.  In light of the Veteran having surgery on his spine in February 2012, the Board finds that a new VA examination would be beneficial to determine the current level of his lumbar spine disability, especially if the surgery may have improved the severity of his disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  In obtaining a new VA examination, the Board observes that the Veteran's July 2012 statement indicates that he had incapacitating episodes of intervertebral disc syndrome (IVDS) having a total duration of more than three months during the past six months.  On remand, the examiner should address the Veteran's report of such episodes.

Also, it appears the Veteran receives continuous treatment from the VA Community Based Outpatient Clinic (CBOC) in Valdosta, Georgia.  Thus, pertinent ongoing VA treatment records, dated from June 2012, should be obtained and associated with the claims folder on remand.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of spine treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the CBOC in Valdosta, Georgia since June 2012, and the private records pertaining to his February 2012 surgery.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Thereafter, accord the Veteran an appropriate VA examination to determine the current level of severity of his lumbar spine disability.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

All pertinent manifestations associated with the service-connected lumbar strain with degenerative disc disease and spinal stenosis, status post-surgical fusion should be annotated in the examination report.  Specifically, the examiner should undertake range of motion studies of the lumbar spine and comment on the degree of disability due to functional losses such as pain, weakness, etc.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

Also, the examiner should discuss the presence or absence of any associated muscle spasm, guarding, an abnormal gait, abnormal spinal contour (such as scoliosis, reversed lordosis, and abnormal kyphosis), and ankylosis (favorable or unfavorable) of the Veteran's thoracolumbar spine or of his entire spine.  

Additionally, the examiner should comment on the number of weeks of incapacitating episodes (i.e., episodes in which his adverse symptomatology required bedrest ordered by a physician) that the Veteran has experienced due to his service-connected IVDS in any given 12 month period since filing his claim.

The examiner should specifically address whether there any adverse neurological abnormalities that are the result of the Veteran's service-connected lumbar strain with degenerative disc disease and spinal stenosis, status post-surgical fusion.  If there is any adverse neurological symptomatology, the examiner should identify the nerve(s) affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."  

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



